               Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 1 of 9



 1                                                    THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9   CURTIS PEDERSON,                                      Case No. 3:20-CV-05216-RBL
10                          Plaintiff,                     DEFENDANT NOVARTIS
                                                           PHARMACEUTICALS
11   v.                                                    CORPORATION’S REPLY IN SUPPORT
                                                           OF ITS MOTION TO DISMISS OR, IN
12   NOVARTIS PHARMACEUTICALS                              THE ALTERNATIVE, MOTION FOR
     CORPORATION,                                          MORE DEFINITE STATEMENT
13
                            Defendant.                     NOTE ON MOTION CALENDAR:
14                                                         MAY 8, 2020
15             In his opposition (ECF No. 20), plaintiff argues that he is not required to plead the date

16   on which his alleged injury was diagnosed, even though he knows the date, and that he should

17   be allowed to delay resolution of the obvious statute of limitations issue in this case by

18   burdening the Court and Novartis Pharmaceuticals Corporation (“NPC”) with substantial

19   discovery. Plaintiff’s opposition also raises an irrelevant substantive and merits-based

20   argument on the statute of limitations – irrelevant because NPC’s motion does not seek

21   dismissal based on any statute of limitations defense but only a dismissal for failure to plead

22   the facts central to his case under Supreme Court precedent. Plaintiff’s opposition seeks to

23   distract the Court from the fact that he artfully avoided pleading a known, uncontroverted, and

24   central fact that is a necessary element of his claims – when he was diagnosed with his first

25   stroke.

26             The Supreme Court has emphasized that Rule 12(b)(6) should be utilized early in
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
      DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS OR, IN                      Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
      THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT-                           Seattle, WA 98101-4010
                                                                                    Telephone: 206-622-1711
      CASE NO. 3:20-CV-05216-RBL - 1
     PDX\119685\163329\JCA\27922660.1
              Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 2 of 9



 1   litigation to identify deficient claims: “Where the allegations in a complaint, however true,
 2   could not raise a claim of entitlement to relief, this basic deficiency should . . . be exposed at
 3   the point of minimum expenditure of time and money by the parties and the court.” Bell
 4   Atlantic Corp. v. Twombly, 550 U.S. 544, 558 (2007) (internal quotation omitted); see also
 5   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6) authorizes the early dismissal of
 6   claims based on dispositive issues of law. See Neitzke v. Williams, 490 U.S. 319, 326 (1989).
 7   “This procedure, operating on the assumption that the factual allegations in the complaint are
 8   true, streamlines litigation by dispensing with needless discovery and fact finding.” Id. at 326-
 9   27. The relief NPC seeks – to have plaintiff plead the date he first was diagnosed with his
10   injury – is consistent with the Supreme Court’s direction to expose basic deficiencies as early
11   as possible to avoid wasting the court’s and parties’ resources. 1
12             Plaintiff concedes that his alleged injuries are among those specific facts that must be
13   pleaded:
14                     [The Complaint] also pleads facts specific to Plaintiff and his injury,
15                     including: (1) Plaintiff’s CML diagnoses – alleging that Plaintiff was
16                     diagnosed in 2009; (2) Plaintiff’s Tasigna usage – alleging that Plaintiff
17                     took the drug from August 2013 to 2016; and (3) Plaintiff’s injuries –
18                     detailed above.
19   Opp’n 2 (ECF No. 20). Tellingly, Plaintiff provides dates for two of the three facts (the date
20   of CML diagnosis and dates of Tasigna® use), but deliberately omits the date of diagnosis of
21   the alleged injury, even though – as plaintiff points out – the Complaint provides a detailed
22

23
     1
       Plaintiff contends that U.S. v. McGee, 993 F.2d 184, 187 (9th Cir.) absolves a plaintiff from
24   having to plead basic facts if they pertain to the statute of limitations. Opp’n 1-2. But unlike
     here, the plaintiff in McGee sought and obtained leave to amend the complaint to plead facts
25   that would establish the claim was not time barred. 993 F.2d at 187. McGee thus involved a
     plaintiff who affirmatively provided the type of information NPC seeks in this motion, the very
26   opposite of what plaintiff here seeks to do.
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
         DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS OR, IN                   Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
         THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT-                        Seattle, WA 98101-4010
                                                                                    Telephone: 206-622-1711
         CASE NO. 3:20-CV-05216-RBL - 2
     PDX\119685\163329\JCA\27922660.1
              Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 3 of 9



 1   description of the alleged injury in this case. Id. Nowhere in plaintiff's opposition, however, is
 2   any statement that the date of diagnosis of the alleged injury is not March 2015 2 – more than
 3   five years before this suit was initiated. Because the Washington statute of limitations
 4   applicable to this claim expires three years after accrual, that five-year gap, if pleaded, would
 5   give rise to an obvious motion to dismiss based on the statute of limitations. See Mot. at 4-5
 6   (ECF No. 10). By not pleading that date, plaintiff seeks to avoid engaging that potentially
 7   dispositive issue at the outset of this case.
 8             After showing he could have pleaded when he received his stroke diagnosis, plaintiff
 9   contends that he is not required to do so because “no matter when Plaintiff’s injury or injuries
10   occurred, the dispositive issue turns on when Plaintiff made or should have made a causal
11   connection between his injuries and Tasigna.” Opp’n 6. NPC has not asked the Court to require
12   plaintiff to plead a legal conclusion – the date his claim accrued under Washington law’s
13   discovery rule. 3 NPC’s motion does not ask for a substantive decision. NPC has moved to cure
14   a pleading defect in order to address the threshold issue of the statute of limitations in this case
15   at an early stage. Plaintiff acknowledges – in fact, he affirmatively cites – a Ninth Circuit
16   holding that motions to dismiss based on the statute of limitations are appropriately granted
17   when the dates given in a complaint make it apparent that the limitations period has run. See
18   Opp’n 3 (citing Chubb Custom Ins. Co. v. Space Sys., Inc., 710 F.3d 946, 974 (9th Cir. 2013)
19
     2
       Plaintiff argues that NPC’s inclusion of medical records demonstrating the date of diagnosis
20   of the injury as an exhibit to its motion was improper. Opp’n 5. NPC included the record simply
     to alert the Court to the fact that the plaintiff is plainly aware of the date of the initial stroke
21   diagnosis and has in his possession documentary evidence establishing that date. NPC’s
     request for relief here – dismissal for failing to state a claim on which relief can be granted or
22   a required amendment under Rule 12(e) – does not rely on that document. Accordingly, there
     is no issue of extrinsic evidence presented on this procedural posture. See Swedberg v.
23   Marotzke, 339 F.3d 1139, 1143 (9th Cir. 2003) (motion to dismiss not automatically converted
     to a motion for summary judgment when materials are attached to motion).
24
     3
       Had plaintiff included an allegation of the date of initial diagnosis in his initial complaint,
25   NPC would have asked the Court to consider whether the pleaded facts are sufficient as a
     matter of law to establish that the claim is barred by the statute of limitations. NPC expects to
26   do so if plaintiff is required to replead and allege the date of diagnosis.
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
         DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS OR, IN                  Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
         THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT-                       Seattle, WA 98101-4010
                                                                                   Telephone: 206-622-1711
         CASE NO. 3:20-CV-05216-RBL - 3
     PDX\119685\163329\JCA\27922660.1
              Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 4 of 9



 1   (affirming statute of limitations dismissal at the motions to dismiss phase)). See also Pattison
 2   v. Omnitrition Int’l, Inc., No. C17-1454JLR, 2018 WL 2984820, at *7 (W.D. Wash. June 14,
 3   2018) (granting motion to dismiss claims with prejudice as time-barred); Stephenson v. First
 4   Am. Title Ins. Co., No. C13-1150 RSM, 2014 WL 2894692, at *4 (W.D. Wash. June 25, 2014)
 5   (same). That is why plaintiff opposes the simple relief that NPC seeks.
 6             While it may be “relatively rare” that the facts necessary to determine the applicability
 7   of the discovery rule will appear on the face of the complaint, as plaintiff contends, 4once it is
 8   in a proper procedural posture, this case may be one of those “relatively rare” cases. That is
 9   why plaintiff vehemently opposes the simple pleading relief that NPC seeks. The discovery
10   rule does not save plaintiff’s claim, as all the elements were met at the time of the stroke
11   diagnosis in March 2015 – more than three years before the filing of this case. 5 Plaintiff’s
12   strokes are a cognizable injury, an injury that cannot be considered latent, which triggers the
13   running of the statute of limitations, even if the full extent of his alleged damages were not
14   realized at that time. Louisiana-Pac. Corp. v. ASARCO Inc., 24 F.3d 1565, 1580–81 (9th Cir.
15
     4
       E.g., Anderson v. Teck Metals, Ltd., No. CV–13–420-LRS, 2015 WL 59100, at *2 (E.D.
16   Wash. 2015) (noting there are “relatively rare circumstances where facts sufficient to rule on
     an affirmative defense are alleged in the complaint”). Plaintiff’s secondary reliance on three
17   other unpublished and distinguishable district court opinions does not alter the analysis. See
     Renfrow v. BDP Innovative Chemicals Company, No. CV-14-01183-PHX-GMS, 2015 WL
18   13036933, at *1 (D. Ariz. 2015) (recognizing split in rulings on whether Rule 12(e) requires a
     more definite statement where plaintiffs fail to state specific dates in their claims); Renteria v.
19   Nationwide Credit, Inc., No. 09cv1195, 2009 WL 2754988, at *2 (S.D. Cal. 2009) (assessing
     whether plaintiffs’ claims under two federal debt collection statutes triggered Rule 9(b)
20   heightened pleading standards for fraud claims); Martinez v. Folsom Broadstone, Inc., No.
     Civ.S03–1895, 2004 WL 4908878, at *1 (E.D. Cal. 2004) (declining, in a single page opinion,
21   to require a plaintiff asserting claims under the Americans with Disabilities Act to plead the
     specific dates he visited a particular Starbucks location).
22
     5
       Plaintiff’s opposition also claims NPC “neglect[ed] to inform the Court” that there is a tolling
23   agreement, implying that the agreement somehow preserves his claim. See Opp’n 5. Plaintiff
     offers no analysis of the agreement and fails to provide the agreement to the Court even though
24   he erroneously identifies the agreement as relevant. The agreement is not relevant now because
     NPC’s motion seeks only to cure a pleading defect. When the time comes to address plaintiff’s
25   stale claim, the agreement will not help him. The agreement states that it does not revive stale
     claims and that three-year statute for plaintiff’s March 2015 stroke expired by March 2018,
26   many months before the agreement’s effective date (August 14, 2018 for Mr. Pederson).
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
         DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS OR, IN                  Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
         THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT-                       Seattle, WA 98101-4010
                                                                                   Telephone: 206-622-1711
         CASE NO. 3:20-CV-05216-RBL - 4
     PDX\119685\163329\JCA\27922660.1
             Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 5 of 9



 1   1994), as amended (Aug. 30, 1994) (under Washington law, the “statute of limitations [on
 2   products liability claim] begins to run when claimant first discovers, or should have
 3   discovered, some damage, not necessarily the full extent of the damage”). The complaint
 4   concedes that Tasigna®’s labeling specifically warned of the occurrence of strokes (“ischemic
 5   cerebrovascular events”) in patients treated with the cancer medicine more than six years prior
 6   to the filing of the complaint (and more than a year prior to his March 2015 stroke diagnosis).
 7   Compl. ¶ 40 (quoting Tasigna®’s January 2014 Warning & Precautions section). Although
 8   NPC’s current motion does not seek substantive relief on its statute of limitations defense, the
 9   Tasigna® labeling itself, as set forth in plaintiff’s complaint, provides sufficient information
10   that was available to plaintiff at the unpleaded date of his stroke diagnosis to put a reasonable
11   plaintiff on notice that Tasigna® could be a potential cause of his alleged injury. See Holbrook,
12   Inc. v. Link-Belt Const. Equip. Co., 103 Wn. App. 279, 292, 12 P.3d 638, 645 (2000) (waiting
13   for confirmation of a believed cause of injury does not toll the running of the three-year
14   limitations period). Should plaintiff plead the date of his stroke, it will be apparent that this is
15   one of the “relatively rare” cases that can be dismissed on the pleadings.
16            The cases plaintiff cites in support of his position, as addressed in footnote 4 above,
17   are not pertinent on these facts. Unlike the defendant in Anderson, NPC does not seek to
18   impose any additional or heightened pleading burden on plaintiff with regard to the discovery
19   rule. The defendant there argued plaintiffs had a burden to plead facts to show that the
20   discovery rule tolled each plaintiff’s claim: specifically “what previously unknown facts came
21   to each individual’s attention, when the facts were discovered, and how these facts supplied
22   knowledge of elements of their claims that were previously unknown.” See Opp’n 4 (quoting
23   Anderson, 2015 WL 59100, at *2). Here, NPC seeks only the date of initial diagnosis of
24   strokes. NPC does not ask for plaintiff to plead facts regarding the applicability of discovery
25   rule. NPC only asks that the Court not countenance plaintiff deliberately not pleading the date
26   of diagnosis for the purpose of avoiding an early resolution of the statute of limitations defense.
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS OR, IN                     Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT-                          Seattle, WA 98101-4010
                                                                                   Telephone: 206-622-1711
      CASE NO. 3:20-CV-05216-RBL - 5
     PDX\119685\163329\JCA\27922660.1
              Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 6 of 9



 1             Even if NPC is not entitled to dismissal of plaintiff’s claim outright by virtue of the
 2   failure to plead the date of the initial diagnosis of strokes, this Court may and should require
 3   plaintiff to amend his complaint to add that date so that the statute of limitations issue may be
 4   squarely addressed at the outset of this case. As this Court held in McGary v. Inslee, Rule 12(e)
 5   is an appropriate tool to obtain pleading of dates where the defendant “point[s] out the defects
 6   complained of and the details desired.” No. 315CV05840RBLDWC, 2016 WL 827171, at *1
 7   (W.D. Wash. Mar. 3, 2016). 6 In that case, the Court required the plaintiff to file an amended
 8   complaint that “include[d] the dates of the alleged violations.” Id. at *3. See also Rodriguez v.
 9   Prudential Ins. Co. of Am., No. 3:18-CV-5674-RBL, 2019 WL 1040406, at *4 (W.D. Wash.
10   Mar. 5, 2019) (ordering, pursuant to Rule 12(e), more definite pleading including of dates of
11   denial letters); Miller v. Sawant, No. C18-506 MJP, 2018 WL 4538935, at *2 (W.D. Wash.
12   Sept. 21, 2018) (ordering, pursuant to Rule 12(e), pleading of “basic information” including
13   when statements were made). Plaintiff’s reliance on the unreported Northern District of
14   California opinion in Osario is misplaced, Opp’n 6, as the case relied on pre-Twombly/Iqbal
15   authority that was rooted in a different and more relaxed pleading standard. Osorio v. Tran,
16   No. CV 08-4007 HRL, 2008 WL 4963064, at *2 (N.D. Cal. Nov. 19, 2008). Moreover, the
17   plaintiffs in Osorio contended that they needed discovery from a defendant to be able to
18   accurately plead specific dates of employment. Id. Here, plaintiff has not alleged any relevant
19   diagnosis date, the single date sought is relevant to determining accrual, and the missing date
20   is both known and uncontested by plaintiff. Rule 12(e) is an appropriate way to require plaintiff
21
     6
22     Plaintiff cites, on page 4 of his opposition, a district court opinion acknowledging that “Courts
     are divided in their rulings regarding whether parties’ failure to state specific dates in their
23   claims requires a more definite statement under Rule 12(e)” and have “much discretion to grant
     or deny motions for more definite statements.” Renfrow v. BDP Innovative Chemicals
24   Company, No. CV-14-01183, 2015 WL 13036933, at *1 (D. Ariz. 2015) (citing, for example,
     Wood v. Apodaca, 375 F. Supp. 2d 942, 950 (N.D. Cal. 2005) (“Without knowing when
25   Plaintiff claims to have discovered Defendants’ unauthorized use [of her trademark],
     Defendants cannot ascertain whether the claims [for breach of a rescission agreement] are
26   timely.”).
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
         DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS OR, IN                 Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
         THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT-                      Seattle, WA 98101-4010
                                                                                  Telephone: 206-622-1711
         CASE NO. 3:20-CV-05216-RBL - 6
     PDX\119685\163329\JCA\27922660.1
             Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 7 of 9



 1   to plead a known fact that is basic, essential, and undisputed to the claims he asserts.
 2            For the foregoing reasons, this Court should grant NPC’s Motion to Dismiss or, in the
 3   alternative, Motion for More Definite Statement.
 4            Dated this 8th day of May, 2020.
 5                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
 6
                                                   By:     /s/ Jennifer L. Campbell
 7                                                         Jennifer L. Campbell, WSBA #31703
                                                           Email: jcampbell@schwabe.com
 8                                                         1420 5th Avenue, Suite 3400
                                                           Seattle, WA 98101-4010
 9                                                         Attorneys for Defendant,
                                                           Novartis Pharmaceuticals Corporation
10

11                                                 HOLLINGSWORTH LLP
12

13                                                 By:     /s/ Robert E. Johnston
                                                   By:     /s/ Donald R. McMinn
14                                                 By:     /s/ Andrew L. Reissaus
                                                           Robert E. Johnston, Bar #447475
15                                                         Email RJohnston@hollingsworthllp.com
                                                           Donald R. McMinn, Bar #426894
16                                                         Email: DMcMinn@hollingsworthllp.com
                                                           Andrew L. Reissaus, Bar #999036
17                                                         Email: ARessaus@hollingsworthllp.com
                                                           1350 I Street, N.W.
18                                                         Washington, D.C. 20005
                                                           Attorneys Admitted Pro Hac Vice for
19                                                         Defendant Novartis Pharmaceuticals
                                                           Corporation
20

21

22

23

24

25

26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS OR, IN                   Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      THE ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT-                        Seattle, WA 98101-4010
                                                                                 Telephone: 206-622-1711
      CASE NO. 3:20-CV-05216-RBL - 7
     PDX\119685\163329\JCA\27922660.1
             Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 8 of 9



 1                                      CERTIFICATE OF SERVICE
 2            The undersigned declares under penalty of perjury, under the laws of the State of
 3   Washington, that the following is true and correct:
 4            That on the 8th day of May, 2020, I arranged for service of the foregoing
 5   DEFENDANT NOVARTIS PHARMACEUTICALS CORPORATION’S REPLY IN
 6   SUPPORT OF ITS MOTION TO DISMISS OR, IN THE ALTERNATIVE, MOTION
 7   FOR MORE DEFINITE STATEMENT to the parties to this action via the Court’s CM/ECF
 8   system as follows:
 9             Brad J. Moore, WSBA #21802                  Raymond C. Silverman
               Email: brad@stritmatter.com                 Email: rsilverman@yourlawyer.com
10             STRITMATTER KESSLER WHELAN                  PARKER WAICHMAN LLP
               KOEHLER MOORE                               6 Harbor Park Dr.
11             3600 15TH Ave., W., Ste. 300                Port Washington, NY 11050
               Seattle, WA 98119                           Phone: (516) 466-6500
12             Phone: (206) 448-1777
                                                           Attorney Admitted Pro Hac Vice for
13             Attorneys for Plaintiff                     Plaintiff
14             Robert E. Johnston, Bar #447475
               Email:
15             RJohnston@hollingsworthllp.com
               Andrew L. Reissaus, Bar #999036
16             Email:
               ARessaus@hollingsworthllp.com
17             Donald R. McMinn, Bar #426894
               Email:
18             DMcMinn@hollingsworthllp.com
               HOLLINGSWORTH LLP
19             1350 I Street, N.W.
               Washington, D.C. 20005
20             Phone: (202) 898-5855
21             Attorneys Admitted Pro Hac Vice for
               Defendant Novartis Pharmaceuticals
22             Corporation
23

24

25

26

                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                                  Attorneys at Law
                                                                                  U.S. Bank Centre
                                                                            1420 5th Avenue, Suite 3400
                                                                              Seattle, WA 98101-4010
                                                                              Telephone 206-622-1711
     PDX\119685\163329\JCA\27922660.1
             Case 3:20-cv-05216-RBL Document 21 Filed 05/08/20 Page 9 of 9



 1                                        /s/ Jennifer L. Campbell
                                          Jennifer L. Campbell, WSBA #31703
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 2                                        Attorneys at Law
                                                                        U.S. Bank Centre
                                                                  1420 5th Avenue, Suite 3400
                                                                    Seattle, WA 98101-4010
                                                                    Telephone 206-622-1711
     PDX\119685\163329\JCA\27922660.1
